DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 16, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drewniok et al. (US 6,494,522).

In regards to claim 1, Drewniok et al. teaches an automobile panel (door module (10)) comprising: a polymer substrate (foamed plastic substrate (16)); a network of conductive pathways (conductive tracks (30)) including electrically conductive material (cables or wires (31)) disposed in a plurality of cavities (depressions (38)) forming a network of channels (36) in the polymer substrate (16), the electrically conductive material (cables or wires (31))  being at least partially encapsulated (encased, figure 2) by the polymer substrate (16); and a plurality of connectors (20) coupled to ends of the network of conductive pathways (conductive tracks (30) shown in figure 1), the connectors (20) being connectable to a plurality of automotive electronic devices (such as the speaker in figure 1) thereby forming a plurality of electrical circuits (as shown in figure 1, there are several connectors (20) capable 

In regards to claim 2, Drewniok et al. teaches the automobile panel of claim 1, further comprising: a sealant layer (40) on an underside of the automobile panel (inside, figure 1), wherein the network of conductive pathways (conductive tracks (30)) are disposed between the polymer substrate (16) and the sealant layer (40).

In regards to claim 3, Drewniok et al. teaches the automobile panel of claim 1, wherein the plurality of automotive electronic devices include an entertainment system (speakers, column 2, lines 8-9).

In regards to claim 5, Drewniok et al. teaches the automobile panel of claim 1, wherein the automobile panel (door module (10)) is contoured a door panel (door module (10)).

In regards to claim 6, Drewniok et al. teaches the automobile panel of claim 1, wherein the automobile panel (10) is a bus bar panel (cables can be flat ribbon conductors, column 2, lines 20-21)  to interconnect a plurality of electronic systems of the automobile (connecting to several devices; window lifters, door lighting, or speakers, column 2, lines 8-9).

In regards to claim 7, Drewniok et al. teaches a connectivity panel (door module (10)) comprising: a substrate (foamed plastic substrate (16)) composed of an electrically insulating material (suitable foamed plastic material. Either thermoplastic and thermosetting resins, preferably reinforced 

In regards to claim 8, Drewniok et al. teaches the connectivity panel of claim 7, wherein the channel (depressions (38)) only partially encapsulates the electrically conductive material (figure 2, cable/wire (31)), the connectively panel (10) further comprising: a sealant layer (40) disposed over the substrate (16), the electrically conductive pathway (30) being disposed between the substrate (16) and the sealant layer (40)  to encapsulate the electrically conductive material (31, figure 2).

In regards to claim 9, Drewniok et al. teaches the connectivity panel of claim 8, wherein the sealant layer (40) comprises a thermally curable resin (thermosetting resin, column 2, lines 34-35).

In regards to claim 10, Drewniok et al. teaches the connectivity panel of claim 7, further comprising: a network of electrically conductive pathways (conductive tracks (30)) including electrically 

In regards to claim 11, Drewniok et al. teaches the connectivity panel of claim 7, further comprising: a fitting coupled (20) to the connectable end (ends of wires/cables (31)), the fitting (20) being configured to connect to a complementary fitting (20) of the electronic component (figure 1, the connector (20) is connected to connecting end of the speaker).

In regards to claim 16, Drewniok et al. teaches the connectivity panel of claim 7, wherein the electrically conductive material (31) is bonded (via plastic foam (40) directly to the channel (36) of the substrate (16).

In regards to claim 18, Drewniok et al. teaches the connectivity panel of claim 7, wherein only a portion (one side of the wire/cable (31)) of the electrically conductive pathway (31) is bonded (via plastic foam (40)) to the channel (36) of the substrate (16).

In regards to claim 19, Drewniok et al. teaches the connectivity panel of claim 7, wherein the electrically conductive material (wire (31), a wire is metal in the form of a usually very flexible thread or slender rod, merriam-webster definition) has a first melting point temperature and the substrate (16, made of plastic) has a second melting point temperature, the second melting point temperature being lower than the first melting point temperature (metals tend to have a higher melting point than plastics).

claim 21, Drewniok et al. teaches the connectivity panel of claim 7, wherein the electrically conductive pathway (conductive tracks (30)) is capable of being formed by softening the electrically conductive material with laser energy, and the channel (36) is capable of being formed through thermal conduction of the electrically conductive material (31) to the substrate (16).

In regards to claim 22, Drewniok et al. teaches the connectivity panel of claim 7, wherein the connectable end (first end of the cable/wire (31)) for the electrically conductive pathway (30) is a first connectable end (first end of the cable/wire (31)) and the electronic component (speaker, figure 1) is a first electronic component (of the many components available to be connected to the cable/wire; as shown in figure 1, there are several connectors (20) capable of connecting to several devices; window lifters, door lighting, or speakers, column 2, lines 8-9), the connectivity panel further comprising: a second connectable end (second end of the cable/wire (31)) for the electrically conductive pathway (30), the second connectable end being capable of connecting (via connector (20)) the electrically conductive pathway (30) to a second electronic component thereby forming the electrical circuit that include the electrically conductive pathway, the first electronic component, and the second electronic component (as shown in figure 1, there are several connectors (20) capable of connecting to several devices and completing a circuit between the connectors (20) and cables/wires (31); window lifters, door lighting, or speakers, column 2, lines 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewniok et al. (US 6,494,522) in view of Tanaka (US 2009/0305534).

In regards to claim 4, Drewniok et al. teaches the automobile panel of claim 1, wherein the network of conductive pathways (conductive tracks (30)) includes a first conductor (any one of the wires/cables (31)) capable of transferring power to a first automotive electronic device  (window lifters, door lighting, or speakers, column 2, lines 8-9)) and a second conductor (any second of the wires/cables (31) capable of communicating data to a second automotive electronic device (window lifters, door lighting, or speakers, column 2, lines 8-9)).

Drewniok et al. does not teach the first conductor having a first diameter and the second conductor having a second diameter smaller than the first diameter.

Tanaka teaches the first conductor (cable for power supply, paragraph [0006]) having a first diameter and the second conductor (signal cable, paragraph [0006]) having a second diameter smaller 

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the cables connecting to different devices requiring power and signal connections in Drewniok et al. have a first diameter and the second conductor having a second diameter smaller than the first diameter as taught by Tanaka in order to reduce voltage drop on the power-related cable, paragraph [0006].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewniok et al. (US 6,494,522).

In regards to claim 14, Drewniok et al. teaches the connectivity panel of claim 7.

Drewniok et al. does not explicitly teach the substrate comprises polypropylene (PP), polycarbonate (PC), polyvinyl chloride (PVC), polybutylene terephthalate (PBT), polyethylene terephthalate (PET), polyethylene (PE), polymethyl methacrylate (PMMA), polyurethanes, polyimides, or any combination thereof.

Drewniok et al. does teach the substrate (16) is of a plastic material either thermoplastic or thermosetting resins (Polyimide is from the plastic group).

.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewniok et al. (US 6,494,522)
In regards to claim 15, Drewniok et al. teaches the connectivity panel of claim 7.

Drewniok et al. does not explicitly teach the electrically conductive material comprises aluminum, copper, stainless steel, or any combination thereof.

Drewniok et al. does teach that the electrically conductive material comprises a wire (3); a wire is metal in the form of a usually very flexible thread or slender rod, merriam-webster definition).

 It would have been obvious to one having ordinary skill in the art at the time the invention was made to the wire of an aluminum, copper, stainless steel, or any combination thereof, for these materials are well known in the art to be used as an electrical conductive material because of his high conductivity properties; it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

s 12, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewniok et al. (US 6,494,522) in view of Kopannia et al. (US 2009/0291288; WO (2008/0064950) abstract).

In regards to claim 12, Drewniok et al. teaches the connectivity panel of claim 7.

Drewniok et al. does not explicitly teach the substrate is a flexible substrate.

Kopannia et al. teaches the substrate (flexible substrates (e.g. cables or tubes) or rigid substrates; abstract) is a flexible substrate (flexible substrate, Basic Abstract).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the substrate of Drewniok et al. of a flexible substrate as taught by Kopannia et al. such that the cables are able to bend and flex in tight or irregular shaped areas of the automobile when routed from one device connector to second device connector.

In regards to claim 13, Drewniok et al. teaches the connectivity panel of claim 7, wherein the substrate is a rigid substrate.

Drewniok et al. does not explicitly teach the substrate is a rigid substrate.

Kopannia et al. teaches the substrate (flexible substrates (e.g. cables or tubes) or rigid substrates; abstract) is a flexible substrate (rigid substrate, Basic Abstract).



In regards to claim 17, Drewniok et al. teaches the connectivity panel of claim 7.

Drewniok et al. does not teach a bonding agent disposed between the electrically conductive material of the electrically conductive pathway and the channel of the substrate, the bonding agent forming a bond between the electrically conductive material and the channel of the substrate.

Kopannia et al. teaches a bonding agent (hot melt adhesive, paragraph [0007]) disposed between the electrically conductive material (cables, paragraph [0003]) of the electrically conductive pathway and the substrate (substrate, paragraph [0007]), the bonding agent (hot melt adhesive, paragraph [0007]) forming a bond between the electrically conductive material (cable) and of the substrate (paragraph).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included between the substrate channels and cables of Drewniok et al. the hot melt adhesive as taught by Kopannia et al. to be used as a fastening element which enables rapid adhesion (of the cables and substrate) in order to ensure strength at high temperatures or under increased mechanical loading (paragraph [0009]).

In regards to claim 20, Drewniok et al. teaches the connectivity panel of claim 7, the metal wire (3) and the substrate (16) made of a plastic. 

Drewniok et al. does not teach wherein a bonding agent bonds the electrically conductive material to the channel of the substrate, the electrically conductive material has a first melting point temperature, the bonding agent has a 5second melting point temperature, and the substrate has a third melting point temperature, the second melting point temperature being lower than the first melting point temperature and the third melting point temperature being lower than the second melting point temperature.

Kopannia et al. teaches a bonding agent (hot melt adhesive, paragraph [0007]) disposed between the electrically conductive material (cables, paragraph [0003]) of the electrically conductive pathway and the substrate (substrate, paragraph [0007]), the bonding agent (hot melt adhesive, paragraph [0007]) forming a bond between the electrically conductive material (cable) and of the substrate (paragraph); also suitable devices can be selected according to the required melting temperature of the molded article, the contact time of the bonding, shape of the substrate to be bonded (paragraph [0065]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included between the substrate channels and cables of Drewniok et al. the hot melt adhesive as taught by Kopannia et al. to be used as a fastening element which enables rapid adhesion (of the cables and substrate) in order to ensure strength at high temperatures or under increased mechanical loading (paragraph [0009]).  It would have also been obvious to one of ordinary skilled in the art at the time of the invention to have made the electrically conductive material has a first melting point temperature, the bonding agent has a second melting point temperature, and the substrate has a third melting point temperature, the second melting point temperature being lower than the first melting point .

Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.
The applicant's arguments with respect to claims 1 and 7 that "Drewniok has nothing to do with using additive manufacturing (AM) techniques to embed a network of conductive pathways "formed on a surface" (independent claim 7) of an "automobile panel" (independent claim 1). Instead, Drewniok, shows a door module 10 as a foamed plastic insert that is formed to encase wires and fits inside doors of an automobile (i.e., inserted behind a door panel).” The examiner respectfully traverse. The examiner would like to point out that neither claims 1 or 7 claims “using additive manufacturing (AM) techniques to embed a network of conductive pathways formed on a surface of an "automobile panel."  The claims read “ a polymer substrate; a network of conductive pathways including electrically conductive material 5disposed in a plurality of cavities forming a network of channels in the polymer substrate, the electrically conductive material being at least partially encapsulated by the polymer substrate.” From claim 1, the network of conductive pathways are embedded in a substrate of the panel. Drewniok meets these claimed limitations (refer to claim rejection 1). In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to the argument of dependent claim 21, the applicant argues “Drewniok does not teach the electrically conductive pathway are formed by softening the electrically conductive material with laser energy, and the channel is formed through thermal conduction of the electrically conductive material to the substrate.” The applicant was reminded that method claims are not given any patentable weight when examining product claims.  The examiner has relied on the structural limitations of claim 1 and the cables being embedded in the channel of the foam substrate of Drewnoik to reject claims 1, 7 and 21. Also, the limitation “automobile panel” is only mentioned in the preamble of the claims and not the body of the claims. The applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 7. When reading the preamble in the context of the entire claim, the recitation “automobile panel” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Based on this, the examiner concludes that the 35 USC 102 rejection is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/William H. Mayo III/Primary Examiner, Art Unit 2847